DETAILED ACTION
This is in response to Applicant’s telephone inquiry regarding claim 21 which was not properly rejected.
Response to Amendment
The amendment filed on 11/12/2020 has been entered.
	Claim 2 has been amended.
	Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The application as originally filed does not specifically support the claim limitation “… a depletion region formed in the second dimension when a potential applied to the gate terminal is lower than …” The specification merely discloses (see pages 12 and 13, lines 26-32 and 1-6 respectively):
“However adjacent islands are placed closed together across (orthogonal to) the current path such that the potential applied to the p-GaN gate islands modulate the conductive region 
There is no discussion in the specification about a depletion region, which was formed in the second dimension when a potential applied to the gate terminal is lower than a threshold voltage [emphasis added], blocking a current path between the first and second terminals in the first dimension.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (“Jeon”) US PG-Pub 2014/0103969 in view of Marino et al. (“Marino”) US PG-Pub 2012/0292665.
Jeon discloses in Figs. 1, 10A and 11B a Ill-nitride semiconductor based heterojunction device comprising: a substrate; a Ill-nitride semiconductor region formed over the substrate, wherein the Ill-nitride semiconductor region comprises a heterojunction comprising at least one two-dimensional carrier gas (¶¶[0082 and 0099]) of second conductivity type ¶¶[0082 and 0100]); a first terminal (e.g. element 351) operatively connected to the Ill-nitride semiconductor region; a second terminal (e.g. element 352) laterally spaced from the first terminal in a first dimension (Figs. 1, 10A and 11B) and operatively connected to the Ill-nitride semiconductor region; at least two highly discontinuous doped semiconductor regions (e.g. element 130/330 perpendicular to the first dimension) of a first conductivity type (¶¶[0083 and 0101]) formed directly over the Ill-nitride semiconductor region, the at least two highly doped semiconductor regions being formed between the first terminal and the second terminal (Figs. 1, 10A and 11B); and an active gate region (e.g. element 121/122, 321/322) formed over the at least two highly doped semiconductor regions; wherein the at least two highly doped semiconductor regions are spaced apart from each other in a second dimension and wherein the second dimension is perpendicular to the first dimension -- note that Jeon discloses type (¶[0098]) that layer 130 may be formed in a grid shape (i.e. the segments would be crossing each other as shown in Figs. 1, 10A and 11B) satisfying the requirement “… are spaced apart from each other in a second dimension and wherein the second dimension is perpendicular to the first dimension.”
Jeon teaches the device structure as recited in the claim. The difference between Jeon which teaches an E-mode device and the present claim is the recited depletion mode device. 
Marino teaches a HEMT device and suggests that by varying materials of the different layers and/or their doping, a depletion mode device or an enhancement mode can be realized of a transistor (¶[0081]).  
One of ordinary skill in the art could have pursued Marino’s teachings with a reasonable expectation of success.  The combination of references Jeon and Marino would arrive at the claimed invention where the device is a depletion mode device. Thus, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, 550 U.S. at 416, 82 USPQ2d at 1397.   
Re claim 21, although the recitation calling for “… a depletion region formed … when a potential applied to the gate terminal is lower than a threshold voltage …” does not further limit the device structure, it is noted that a negative bias applied [emphasis added] to the gate terminal w.r.t. the laterally spaced terminals would result in depleting the 2DEG between the terminals and obstructing the current path between the first and second terminals in the first dimension.

7.	Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) US PG-Pub 2013/0082277 in view of Marino/Palacios et al. (“Palacios”) US PG-Pub 2013/0099247.
Park discloses in Fig. 1 a Ill-nitride semiconductor based heterojunction device comprising: a substrate; a Ill-nitride semiconductor region formed over the substrate, wherein the Ill-nitride semiconductor region comprises a heterojunction comprising at least one two-dimensional carrier gas (e.g. element 35) of second conductivity type ¶¶[0060 and 0063]); a first terminal (e.g. element 50) operatively connected to the Ill-nitride semiconductor region; a second terminal (e.g. element 60) laterally spaced from the first terminal in a first dimension (Figs. 1A and 1B) and operatively connected to the Ill-nitride semiconductor region; at least two highly discontinuous doped semiconductor regions (e.g. element 80) of a first conductivity type (¶¶[0061]) formed directly over the Ill-nitride semiconductor region, the at least two highly doped semiconductor regions being formed between the first terminal and the second terminal (Fig. 1); and an active gate region (e.g. element 70) formed over the at least two highly doped semiconductor regions; wherein the at least two highly doped semiconductor regions are space apart from each other in a second dimension and wherein the second dimension is perpendicular to the first dimension (Fig. 1B).
Park teaches the device structure as recited in the claim. The difference between Park and the present claim is the recited depletion mode device. 
Palacios teaches a HEMT device that may be a normally-on (depletion mode) device which is turned off by employing a negative gate-source voltage lower than the threshold voltage of a transistor (¶[0057]). Similarly, Marino teaches a HEMT device and suggests that by varying materials of the different layers and/or their doping, a depletion mode device or an enhancement mode can be realized of a transistor (¶[0081]).  
One of ordinary skill in the art could have pursued the teachings of Marion/Palacios with a reasonable expectation of success.  The combination of References Jeon and Marino/Palacios would arrive at the claimed invention where the device is a depletion mode device. Thus, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, 550 U.S. at 416, 82 USPQ2d at 1397.   
Re claim 21, although the recitation calling for “… a depletion region formed … when a potential applied to the gate terminal is lower than a threshold voltage …” does not further limit the device structure, it is noted that a negative bias applied [emphasis added] to the gate terminal w.r.t. the laterally spaced terminals would result in depleting the 2DEG between the terminals and obstructing the current path between the first and second terminals in the first dimension. See also PG-Pubs 2020/0357909 ¶[0061] and 2020/0357906 ¶[0024].

Allowable Subject Matter
8.	Claims 1 and 3-20 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses, inter alia, wherein the auxiliary heterojunction transistor is a first auxiliary heterojunction transistor, and wherein the heterojunction power device further                           comprises a second auxiliary heterojunction transistor which is operatively connected in parallel with the first auxiliary transistor, and wherein the first additional terminal of the first auxiliary heterojunction transistor is operatively connected to a source terminal of the second auxiliary heterojunction transistor, and the second additional terminal of the first auxiliary heterojunction transistor is operatively connected to a drain terminal of the second auxiliary heterojunction transistor.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wael et al. (see cited art of 8/12/20) teaches the advantages of employing a normally-on (depletion mode) device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893